Citation Nr: 9917706	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-14 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active military duty from July 1959 to 
October 1963.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

There is no medical evidence showing a nexus between the 
veteran's current back disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

For the reasons discussed below, the Board finds that the 
veteran's claim for entitlement to service connection for a 
low back disorder is not well grounded.  Although the RO did 
not specifically state that it denied the veteran's claim on 
the basis that it was not well grounded, the Board concludes 
that this was not prejudicial to the veteran.  See Edenfield 
v. Brown, 8 Vet.App 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran contends that he injured his back in 1963 while 
in service, and his current back disorder is a result 
thereof.  Initially, the Board notes that the veteran's 
service medical records were lost during the appeal process.  
The veteran's service medical records were of record at the 
time of the March 1995 rating decision; however, the 
September 1995 statement of the case indicated that the 
veteran's service medical records were not of record and had 
"apparently been misplaced."  The Court has held that where 
the VA has lost records in its custody, the statutory duty to 
assist the veteran in the development of his claim is 
heightened.  Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  
Accordingly, the Board remanded this case to the RO in May 
1997, to assist the veteran in obtaining alternative forms of 
evidence to support his claim and in order to attempt to 
locate any available service medical records.  The RO 
attempted to obtain additional private medical records, 
Worker's Compensation records, and service medical records, 
to include service clinical records.  Copies of the veteran's 
service medical records were not available, and the veteran's 
name did not appear on the register of patients in 1963 at 
the Naval Medical Center in Portsmouth, Virginia.  The 
veteran was requested to provide information regarding his 
Worker's Compensation claim; however, the veteran failed to 
do so.  It is additionally noted that the supplemental 
statement of the case mailed to the veteran at his address of 
record in April 1999, was returned as undeliverable.  Neither 
the postal authorities or the veteran's representative have 
an address other than that of record.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993). 

A private chiropractic report dated in November 1994, stated 
that the veteran was treated from April 1964 to 1968.  It was 
noted that pain developed in the veteran's back while he was 
lifting during the normal course of employment.  The 
diagnosis was mild, acute lumbar strain.  He was again seen 
in November 1970 due to a lifting injury at work.  In 
additional correspondence, it was noted that in 1968, upper 
and lower back pain was caused by spinal subluxation.  
Findings in 1970, included lower back pain due to spinal 
subluxation.  Records from this private treatment were 
received in December 1997, that show original treatment in 
April 1964.  At that time, the veteran complained of a 
"kinked" back after lifting an engine from a car.  He noted 
that this was a recurrent symptom that originally began in 
service.  

At a VA examination conducted in September 1994, the veteran 
reported that he had injured his lower leg when lifting a 
heavy load.  He stated that the x-rays were negative, but the 
diagnosis at that time was discogenic disease of L5.  The 
veteran reported recurrent backache, with the pain usually 
only on lifting, with occasional minimal radiation into both 
legs.  VA x-rays of the lumbosacral spine dated in September 
1994, indicated intervertebral disc space narrowing at T12-
L1, L4-L5 and L5-S1, as well as osteophytic changes primarily 
at the anterior aspect of L3-L4, without neuroforaminal 
compromise.  

As noted above, the RO had the veteran's service medical 
records in its possession at the time of the March 1995 
rating decision.  On the rating decision, the RO reported 
that the service medical records were silent as to treatment, 
complaints, or findings of a back disorder.  According to the 
rating decision, the examination upon release from active 
duty reported that the spine was normal.  

A VA outpatient treatment record dated in April 1995, 
reported complaints of pain in the veteran's neck and upper 
back, as well as pain in his right hip after working on a 
well the previous day.  On examination, paraspinal muscle 
spasm was found in the neck.  The diagnosis was back strain.  
Thereafter, the veteran complained of persistent pain in his 
low back, that no longer radiated to his leg.  Mild 
paraspinal muscle tenderness was shown on examination.  The 
diagnosis was back strain.  In June 1995, noted that the 
veteran complained of a sharp, stabbing pain in his right 
flank area.  Minimal paraspinal tenderness was found on 
examination.  The diagnosis was degenerative joint disease, 
low back.  

The veteran contends that he injured his back in service in 
1963.  This statement is competent evidence to establish the 
occurrence of an injury.  He further contends that his 
current disorder is the result of this injury.  However, 
medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that any current back 
disorder is the result of any injury over three decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As such, the fact remains that there is no competent evidence 
on file linking any current back disorder to service or to 
any incident of service, despite the veteran's assertions 
that such a causal relationship exists.  The Board 
acknowledges that the veteran sought treatment for his back 
soon after service discharge.  However, health care 
practitioners at that time related the veteran's complaints 
to industrial injuries subsequent to service discharge.  
Additionally, there is no evidence of treatment for a back 
disorder or continuing symptomatology from 1970 to the date 
of the veteran's claim in 1994, almost 25 years later.  As 
there is no evidence which provides the required nexus 
between military service and any current back disorder, 
service connection for a low back disorder is not warranted.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

